Exhibit 10.3


AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: __________
Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2018 Equity Inducement Plan (the “Plan”) will have the same meanings in
this Notice of Restricted Stock Unit Award and the electronic representation of
this Notice of Restricted Stock Unit Award established and maintained by the
Company or a third party designated by the Company (this “Notice”).
Name:    
Address:    
You (“Employee”) have been granted an award of Restricted Stock Units (“RSUs”)
under the Plan subject to the terms and conditions of the Plan, this Notice and
the attached Global Restricted Stock Unit Award Agreement (hereinafter the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant. This RSU
expires earlier if Employee’s Service terminates earlier, as described in the
Agreement.

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule: [insert applicable
vesting schedule]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Employee acknowledges and agrees to the following:


Employee understands that Employee’s employment with the Company or a Parent or
Subsidiary is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), except where otherwise prohibited by applicable law and that
nothing in this Notice, the Agreement or the Plan changes the nature of that
relationship. Employee acknowledges that the vesting of the RSUs pursuant to
this Notice is earned only by continuing Service as an Employee. Employee agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Employee’s service status changes between full- and part-time status in
accordance with Company policies relating to work schedules and vesting of
awards Employee also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Employee has read both the Agreement and the Plan. By
accepting the RSUs, Employee consents to electronic delivery as set forth in the
Agreement.


PARTICIPANT
 
AUDENTES THERAPEUTICS, INC.
Signature:
 
 
By:
 
 
 
 
 
 
Print Name:
 
 
Its:
 
 
 
 
 
 










--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. 2018 Equity Inducement Plan (the “Plan”) will have the same defined
meanings in this Global Restricted Stock Unit Award Agreement (this
“Agreement”).
Employee has been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.
1.    Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares shall be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Employee will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Employee.
4.    Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination. If Employee’s Service terminates for any reason, all unvested
RSUs will be forfeited to the Company forthwith, and all rights of Employee to
such RSUs will immediately terminate without payment of any consideration to
Employee. Employee’s Service will be considered terminated as of the date
Employee is no longer providing Services to the Company, its Parent or one of
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Employee is employed or the terms of Employee’s employment
agreement, if any) (the “Termination Date”). Unless otherwise provided in this
Agreement or determined by the Company, Employee’s right to vest in the RSUs
under the Plan, if any, will terminate as of the Termination Date and will not
be extended by any notice period (e.g., Employee’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under the laws of the jurisdiction in which Employee resides or
the terms of Employee’s employment agreement, if any). Employee acknowledges and
agrees that the Vesting Schedule may change prospectively in the event
Employee’s Service status changes between full- and part-time status and/or in
the event Employee is on an approved leave of absence in accordance with Company
policies relating to work schedules and vesting of awards or as determined by
the Committee. Employee acknowledges that the vesting of the Shares pursuant to
this Notice and Agreement is earned only by continued Service. In case of any
dispute as to whether termination of Service has occurred, the Committee will
have sole discretion to determine whether such termination of Service has
occurred and the effective date of such termination (including whether Employee
may still be considered to be providing services while on an approved leave of
absence).
6.    Withholding Taxes. Employee acknowledges that, regardless of any action
taken by the Company or its Parent or Subsidiary employing or retaining Employee
(the “Employer”) the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Employee’s participation in the Plan and legally applicable to
Employee (“Tax-Related Items”) is and remains Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any.
Employee further acknowledges that the Company or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Employee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if Employee is subject to
Tax-Related Items in more than one jurisdiction, Employee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.




--------------------------------------------------------------------------------



Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Employee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)
withholding from Employee’s wages or other cash compensation paid to Employee by
the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Employee’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates;

(iv)
Employee’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Employee is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(v) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in Employee’s jurisdiction(s), in which case
Employee may receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent in Common Stock. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Employee is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the Tax-Related Items
withholding.
Finally, Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer, as applicable, may be
required to withhold or account for as a result of Employee’s participation in
the Plan that cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if Employee fails to comply with Employee’s obligations in connection with the
Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Employee acknowledges, understands
and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at the sole discretion of the Company;
(d)    the RSU grant and Employee’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
services contract with the Company, the Employer or any Parent or Subsidiary;
(e)    Employee is voluntarily participating in the Plan;
(f)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;




--------------------------------------------------------------------------------



(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;
(h)    unless otherwise agreed with the Company in writing, the RSUs and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service Employee
provides as a director of the Company, its Parent or Subsidiary;
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Employee ceasing to provide employment or
other services to the Company, the Employer or any Parent or other Subsidiary
(for any reason whatsoever, whether or not later found to be invalid or in
breach of laws in the jurisdiction where Employee is providing services or the
terms of Employee’s employment agreement, if any);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and
(l)    neither the Company, the Employer nor any Parent or other Subsidiary will
be liable for any foreign exchange rate fluctuation between Employee’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to Employee pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares. Employee understands and agrees that he or she should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
9.    Data Privacy.
(a)    Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Employee is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other) data protection law perspective, for
the purposes described herein.
(b)    Declaration of Consent. Employee understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Subsidiary as
described in this Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Employee’s Personal
Data in connection with the Plan and this Agreement, Employee understands that
the Company is the controller of his or her Personal Data.
(c)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Employee for the purposes of allocating Shares and
implementing, administering and managing the Plan. Employee understands that
this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock or equivalent benefits awarded, cancelled, exercised, vested,
unvested or outstanding in Employee’s favor. The legal basis for the processing
of Employee’s Personal Data, where required, will be his or her consent.




--------------------------------------------------------------------------------



(d)    Stock Plan Administration Service Providers. Employee understands that
the Company may transfer his or her Personal Data, or parts thereof, to an
independent service provider based in the United States to assist the Company
with the implementation, administration and management of the Plan. Employee
understands and acknowledges that the Company’s service provider will open an
account for him or her to receive and trade shares of Common Stock acquired
under the Plan and that he or she will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of
Employee’s ability to participate in the Plan.
(e)    International Data Transfers. Employee understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan are based in the United States.
Employee understands and acknowledges that his or her country may have enacted
data privacy laws that are different from the laws of the United States. For
example, the European Commission has issued only a limited adequacy finding with
respect to the United States that applies solely if and to the extent that
companies self-certify and remain self-certified under the EU/U.S. Privacy
Shield program. The Company does not currently participate in the EU/U.S.
Privacy Shield Program. The Company’s legal basis for the transfer of Employee’s
Personal Data is his or her consent.
(f)    Data Retention. Employee understands that the Company will use his or her
Personal Data only as long as is necessary to implement, administer and manage
his or her participation in the Plan, or to comply with legal or regulatory
obligations, including under tax and securities laws. In the latter case,
Employee understands and acknowledges that the Company’s legal basis for the
processing of his or her Personal Data would be compliance with the relevant
laws or regulations. When the Company no longer needs Employee’s Personal Data
for any of the above purposes, Employee understands the Company will remove it
from its systems.
(g)    Voluntariness and Consequences of Denial/Withdrawal of Consent. Employee
understands that his or her participation in the Plan and his or her consent is
purely voluntary. Employee may deny or later withdraw his or her consent at any
time, with future effect and for any or no reason. If Employee denies or later
withdraws his or her consent, the Company can no longer offer Employee
participation in the Plan or offer other equity awards to Employee or administer
or maintain such awards and Employee would no longer be able to participate in
the Plan. Employee further understands that denial or withdrawal of his or her
consent would not affect his or her status or salary as an employee or his or
her career and that Employee would merely forfeit the opportunities associated
with the Plan.
(h)    Data Subject Rights. Employee understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Employee is based and subject to the conditions set
out in the applicable law, Employee may have, without limitation, the rights to
(i) inquire whether and what kind of Personal Data the Company holds about him
or her and how it is processed, and to access or request copies of such Personal
Data, (ii) request the correction or supplementation of Personal Data about him
or her that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, (iii) obtain the erasure of Personal Data no longer
necessary for the purposes underlying the processing, processed based on
withdrawn consent, processed for legitimate interests that, in the context of
his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Employee feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Employee’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Employee understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any
of, Employee’s rights, Employee understands that he or she should contact his or
her local human resources representative.




--------------------------------------------------------------------------------



(i)    Alternate Basis and Additional Consents. Finally, Employee understands
that the Company may rely on a different basis for the collection, processing or
transfer of Personal Data in the future and/or request that Employee provide
another data privacy consent. If applicable, Employee agrees that upon request
of the Company or the Employer, Employee will provide an executed
acknowledgement or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
him or her for the purpose of administering his or her participation in the Plan
in compliance with the data privacy laws in his or her country, either now or in
the future. Employee understands and agrees that he or she will not be able to
participate in the Plan if Employee fails to provide any such consent or
agreement requested by the Company and/or the Employer.
10.    Language. Employee acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English so as to allow Employee to understand the terms and conditions of this
Agreement. Further, if Employee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
11.    Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Employee’s country. Moreover, if Employee relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to Employee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.
12.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Employee’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
13.    Acknowledgement. The Company and Employee agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Employee: (a) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (b) represents that Employee has carefully read and is familiar with
their provisions, and (c) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Employee with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Employee understands that the Company is under no obligation to
register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, Employee agrees that
the Company shall have unilateral authority to amend the Plan and this RSU
Agreement without Employee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.




--------------------------------------------------------------------------------



17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Francisco. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
18.    No Rights as Employee. Nothing in this Agreement will affect in any
manner whatsoever the right or power of the Company, or a Parent or Subsidiary
of the Company, to terminate Employee’s Service, for any reason, with or without
Cause.
19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Employee’s acceptance (whether in writing, electronically or otherwise) of the
Notice, Employee and the Company agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Employee has reviewed the Plan, the Notice and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of the Plan, the Notice and this
Agreement. Employee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Employee further agrees to notify the
Company upon any change in Employee’s residence address. By acceptance of the
RSUs, Employee agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company and consents to the electronic delivery of the Notice,
this Agreement, the Plan, account statements, Plan prospectuses required by the
U.S. Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSUs and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Employee acknowledges that
Employee may receive from the Company a paper copy of any documents delivered
electronically at no cost if Employee contacts the Company by telephone, through
a postal service or electronic mail to Stock Administration. Employee further
acknowledges that Employee will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, Employee
understands that Employee must provide on request to the Company or any
designated third party a paper copy of any documents delivered electronically if
electronic delivery fails. Also, Employee understands that Employee’s consent
may be revoked or changed, including any change in the electronic mail address
to which documents are delivered (if Employee has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Employee understands that Employee is not required to
consent to electronic delivery if local laws prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, Employee agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to Employee). Depending on Employee’s country
or the designated broker's country or country where the Common Stock is listed,
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect Employee’s ability to accept, acquire, sell, attempt to
sell or otherwise dispose of Shares, rights to Shares (e.g., the RSUs) or rights
linked to the value of Shares during such times as Employee is considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdiction). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Employee placed
before possessing inside information. Furthermore, Employee could be prohibited
from (i) disclosing the inside information to any third party, which may include
Employee’s fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Employee is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.




--------------------------------------------------------------------------------



21.    Foreign Asset/Account Reporting; Exchange Controls. Employee’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls that may affect Employee’s ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside Employee’s country. Employee may be required
to report such accounts, assets, or transactions to the tax or other authorities
in Employee’s country. Employee may also be required to repatriate sale proceeds
or other funds received as a result of Employee’s participation in the Plan to
Employee’s country through a designated broker or bank and/or within a certain
time after receipt. Employee acknowledges that it is Employee’s responsibility
to be compliant with such regulations and Employee understands and agrees that
Employee should consult his or her personal legal and tax advisors for any
details.
22.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Employee’s termination of employment constitute
deferred compensation subject to Section 409A, and Employee is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Employee’s
separation from service from the Company or (ii) the date of Employee’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee including, without limitation, the additional tax for which Employee
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
23.    Award Subject to Company Clawback or Recoupment. The RSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
Employee’s employment or other Service that is applicable to executive officers,
Employees, Directors or other service providers of the Company, and in addition
to any other remedies available under such policy and applicable law may require
the cancellation of Employee’s RSUs (whether vested or unvested) and the
recoupment of any gains realized with respect to Employee’s RSUs.
BY ACCEPTING THIS AWARD OF RSUS, EMPLOYEE AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.






--------------------------------------------------------------------------------





APPENDIX
AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions


This Appendix includes additional terms and conditions that govern the RSUs
granted to Employee under the Plan if Employee resides and/or works in one of
the countries below. This Appendix forms part of the Agreement. Any capitalized
term used in this Appendix without definition will have the meaning ascribed to
it in the Notice, the Agreement or the Plan, as applicable.


If Employee is a citizen or resident of a country, or is considered resident of
a country, other than the one in which Employee is currently working, or
Employee transfers employment and/or residency between countries after the Date
of Grant, the Company will, in its sole discretion, determine to what extent the
additional terms and conditions included herein will apply to Employee under
these circumstances.


Notifications


This Appendix also includes information relating to securities, exchange
control, foreign asset/account reporting and other issues of which Employee
should be aware with respect to Employee’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting and other laws in effect in the respective countries as of January
2019, if applicable. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Employee not rely on the
information herein as the only source of information relating to the
consequences of Employee’s participation in the Plan because the information may
be out of date at the time that Employee vests in the RSUs or sells Shares
acquired under the Plan.


In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in Employee’s
country may apply to Employee’s situation.


Finally, if Employee is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Employee is currently
working, or Employee transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Employee in the same
manner.



--------------------------------------------------------------------------------




FRANCE
Terms and Conditions
Language Consent. By signing this Agreement or otherwise accepting this
Agreement, Employee confirms having read and understood the documents relating
to the RSUs (the Plan and the Agreement), which were provided in English.
Employee accepts the terms of these documents accordingly.
Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Employee confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d’Attribution), qui lui ont
été remis en langue anglaise. Le Employee accepte les termes de ces documents en
conséquence..
Notifications
Tax Information. RSUs granted under the Plan are not intended to be
French-qualified and have not been granted under the specific regime found in
Section L.225-197-1 to L.225-187-6 of the French Commercial Code, as amended.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Employee should consult his or
her personal advisor to ensure compliance with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the acquisition or sale of securities (e.g., transfer of
proceeds from the sale of Shares into Germany) must be reported monthly to the
German Federal Bank (Bundesbank). The online filing portal may be accessed at
the website of the bundesbank (www.bundesbank.de) using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”). Employee should consult
his or her personal tax advisors for details regarding this requirement.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Shares when they file
their tax returns for the relevant year if the value of all Shares acquired
exceeds €150,000 or in the unlikely event that the resident holds Shares
exceeding 10% of the Company’s total Common Stock.
UNITED KINGDOM
Terms and Conditions
Withholding Taxes. The following provisions supplement Section 6 of the
Agreement:
Without limitation to Section 6 of the Agreement, Employee agrees that he or she
is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items as and when requested by the Company or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Employee also agrees to indemnify and keep indemnified the
Company and the Employer against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority) on Employee’s behalf.
Notwithstanding the foregoing, if Employee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Employee is a director or executive officer and income tax due is not collected
from or paid by Employee within ninety (90) days of the U.K. tax year in which
an event giving rise to the indemnification described above occurs, the amount
of any uncollected income tax may constitute a benefit to Employee on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. Employee will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company and/or the Employer (as applicable) for the
value of the employee NICs due on this additional benefit. Employee acknowledges
that the Company or the Employer may recover such additional NICs at any time
thereafter by any of the means referred to in Section 6 of the Agreement.



--------------------------------------------------------------------------------




Joint Election for Transfer of Liability for Employer NICs. As a condition of
Employee’s participation in the Plan and the vesting of the RSUs or receipt of
any benefit in connection with the RSUs, Employee agrees to accept any liability
for secondary Class 1 NICs that may be payable by the Company or the Employer
(or any successor to the Company or the Employer) in connection with the RSUs
and any event giving rise to Tax-Related Items (the “Employer’s Liability”).
Without prejudice to the foregoing, Employee agrees to enter into the following
joint election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
elections. Employee further agrees to enter into such other Joint Elections as
may be required between Employee and any successor to the Company and/or the
Employer for the purpose of continuing the effectiveness of the Joint Election.
Employee further agrees that the Company and/or the Employer may collect the
Employer’s Liability from Employee by any of the means set forth in Section 6 of
this Agreement.
If Employee does not enter into the Joint Election prior to the vesting of the
RSUs or any other event giving rise to Tax-Related Items, Employee will not be
entitled to vest in the RSUs and receive Shares (or receive any benefit in
connection with the RSUs) unless and until he or she enters into the Joint
Election, and no Shares or other benefit will be issued to him or her under the
Plan, without any liability to the Company, the Employer or any other service
recipient.



--------------------------------------------------------------------------------




IMPORTANT NOTE: By accepting the RSUs (whether by signing the Notice or by
clicking on the “ACCEPT” box where indicated in the Company's designated
electronic acceptance procedure) or by separately signing the Joint Election
(whether in hard copy or electronically), Employee is agreeing to be bound by
the terms of the Joint Election. Employee should read the terms of the Joint
Election carefully before accepting the Agreement and the Joint Election. If
requested by the Company, Employee agrees to execute the Joint Election in hard
copy even if Employee has accepted the Agreement through the Company's
electronic acceptance procedure.
By entering into the Joint Election:
•
Employee agrees that any Employer’s Liability that may arise in connection with
participation in the Plan will be transferred to Employee; and

•
Employee authorizes his or her employer to recover an amount sufficient to cover
this liability by such methods including but not limited to, deductions from
Employee's salary or other payments due or the sale of sufficient shares
acquired pursuant to the RSUs or any other method set out in the Agreement.






--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
(U.K. Employees)
Election to Transfer the Employer's National Insurance Liability to the Employee
1.    PARTIES
This Election to Transfer the Employer’s National Insurance Liability to the
Employee (this “Election”) is between:
(A)
The individual who has gained access to this Election (the “Employee”), who is
employed by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and restricted stock
units (“Awards”) pursuant to the terms and conditions of the Audentes
Therapeutics, Inc. 2018 Equity Inducement Plan, as may be amended from time to
time (the “Plan”), and

(B)
Audentes Therapeutics, Inc. of 600 California Street, 17th Floor, San Francisco,
CA 94108, U.S.A. (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



2.    PURPOSE OF ELECTION


2.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

 
2.2    In this Election, the following words and phrases have the following
meanings:


“Taxable Event” means any event giving rise to Relevant Employment Income.


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“Relevant Employment Income” from Awards on which the Employer’s National
Insurance contributions becomes due is defined as:
(i)
an amount that counts as employment income of the earner under Section 426 of
ITEPA (restricted securities: charge on certain post-acquisition events);

(a)
an amount that counts as employment income of the earner under Section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or

(b)
any gain that is treated as remuneration derived from the earner’s employment by
virtue of Section 4(4)(a) of SSCBA, including without limitation:

(A)
the acquisition of securities pursuant to the Awards (within the meaning of
Section 477(3)(a) of ITEPA);

(A)
the assignment (if applicable) or release of the Awards in return for
consideration (within the meaning of Section 477(3)(b) of ITEPA);

(B)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within the meaning of Section 477(3)(c) of ITEPA).

“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Awards pursuant to Section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of Section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.








--------------------------------------------------------------------------------



2.5
This Election does not apply to the extent that it relates to Relevant
Employment Income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.6
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and the Agreement pursuant to which the Awards were granted. This Election
will have effect in respect of the Awards and any awards which replace or
replaced the Awards following their grant in circumstances where Section 483 of
ITEPA applies.



3.    ELECTION


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that by
accepting the Awards, (whether by signing the Notice in hard copy or by clicking
on the “ACCEPT” box where indicated in the Company's electronic acceptance
procedure) or by signing this Election (whether in hard copy or electronically),
he or she will become personally liable for the Employer’s Liability covered by
this Election. This Election is made in accordance with paragraph 3B(1) of
Schedule 1 of the SSCBA.


4.    PAYMENT OF THE EMPLOYER’S LIABILITY


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the Agreement pursuant to which the Awards were
granted.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Awards to the Employee until
full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within fourteen
(14) days after the end of the U.K. tax month during which the Taxable Event
occurs (or within seventeen (17) days after the end of the U.K. tax month during
which the Taxable Event occurs, if payments are made electronically).



5.    DURATION OF ELECTION


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.






--------------------------------------------------------------------------------



Acceptance by the Employee
The Employee acknowledges that by accepting the Awards (whether by clicking on
the “ACCEPT” box where indicated in the Company’s electronic acceptance
procedure or by signing the Notice in hard copy) or by signing this Election
(whether in hard copy or electronically), the Employee agrees to be bound by the
terms of this Election.
Signed
_________________________________________________
The Employee
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company


[Insert Name]


[Insert Title]





--------------------------------------------------------------------------------



SCHEDULE OF EMPLOYER COMPANIES
The following are the employing companies to which this Joint Election may
apply:


Audentes Therapeutics UK Ltd.


Registered Office:
One Silk Street
London
United Kingdom
EC2Y 8HQ
Company Registration Number:
9442308
Corporation Tax Reference:
1190525848
PAYE Reference:
475/KB84591






--------------------------------------------------------------------------------



AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Audentes Therapeutics,
Inc. (the “Company”) 2018 Equity Inducement Plan (the “Plan”) will have the same
meanings in this Notice of Stock Option Grant and the electronic representation
of this Notice of Stock Option Grant established and maintained by the Company
or a third party designated by the Company (this “Notice”).
Name:    
Address:    
You (the “Employee”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Global Stock Option Award Agreement (the “Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of the Agreement.
Grant Number:    
Date of Grant:    
Vesting Commencement Date:    
Exercise Price per Share:    
Total Number of Shares:    
Type of Option:
        Non-Qualified Stock Option



Expiration Date:
________ __, 20__; This Option expires earlier if Employee’s Service terminates
earlier, as described in the Agreement.

Vesting Schedule:
[Insert applicable vesting schedule]

By accepting (whether in writing, electronically or otherwise) the Option,
Employee acknowledges and agrees to the following:
Employee understands that Employee’s employment with the Company or a Parent or
Subsidiary is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), except where otherwise prohibited by applicable law and that
nothing in this Notice, the Agreement or the Plan changes the nature of that
relationship. Employee acknowledges that the vesting of the Options pursuant to
this Notice is earned only by continuing Service as an Employee. Furthermore,
the period during which Employee may exercise the Option after such termination
of Service will commence on the date Employee ceases to actively provide Service
and will not be extended by any notice period mandated under employment laws in
the jurisdiction where Employee is employed or terms of Employee’s employment
agreement. Employee also understands that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Employee has read both the Agreement and the
Plan. By accepting this Option, Employee consents to electronic delivery as set
forth in the Agreement.


PARTICIPANT
 
AUDENTES THERAPEUTICS, INC.
Signature:
 
 
By:
 
 
 
 
 
 
Print Name:
 
 
Its:
 
 
 
 
 
 






--------------------------------------------------------------------------------



AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
GLOBAL STOCK OPTION AWARD AGREEMENT
Unless otherwise defined in this Global Stock Option Award Agreement (this
“Agreement”), any capitalized terms used herein will have the meaning ascribed
to them in the Audentes Therapeutics, Inc. 2018 Equity Inducement Plan (the
“Plan”).
Employee has been granted an option to purchase Shares (the “Option”) of
Audentes Therapeutics, Inc. (the “Company”), subject to the terms and conditions
of the Plan, the Notice of Stock Option Grant (the “Notice”) and this Agreement,
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Agreement.
1.    Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice. Employee acknowledges and agrees that the
Vesting Schedule may change prospectively in the event Employee’s service status
changes between full and part-time status and/or in the event Employee is on an
approved leave of absence in accordance with Company policies relating to work
schedules and vesting of awards or as determined by the Committee. Employee
acknowledges that the vesting of the Shares pursuant to this Notice and
Agreement is earned only by continued Service.
2.    Grant of Option. Employee has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. This Option
is designated as a Nonqualified Stock Option.
3.    Termination Period.
(a)    General Rule. If Employee’s Service terminates for any reason except
death or Disability, and other than for Cause, then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
Employee’s Termination Date (or such shorter time period not less than thirty
(30) days or longer time period as may be determined by the Committee). If
Employee’s Service is terminated for Cause, this Option will expire upon the
date of such termination. The Company determines when Employee’s Service
terminates for all purposes under this Agreement.
(b)    Death; Disability. If Employee dies before Employee’s Service terminates
(or Employee dies within three months of Employee’s termination of Service other
than for Cause (as defined in the Plan)), then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death (or such shorter time period not less than six (6) months or longer
time period as may be determined by the Committee, subject to the expiration
details in Section 7 and any earlier termination). If Employee’s Service
terminates because of Employee’s Disability, then this Option will expire at the
close of business at Company headquarters on the date 12 months after Employee’s
Termination Date (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7 and any earlier termination).
(c)    No Notice. Employee is responsible for keeping track of these exercise
periods following Employee’s termination of Service for any reason. The Company
will not provide further notice of such periods. In no event shall this Option
be exercised later than the Expiration Date set forth in the Notice.
(d)    Termination. For purposes of this Option, Employee’s Service will be
considered terminated as of the date Employee is no longer providing Services to
the Company, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Employee is employed or the terms of
Employee’s employment agreement, if any) (the “Termination Date”). The Committee
shall have the exclusive discretion to determine when Employee is no longer
actively providing services for purposes of Employee’s Option (including whether
Employee may still be considered to be providing services while on an approved
leave of absence). Unless otherwise provided in this Agreement or determined by
the Company, Employee’s right to vest in this Option under the Plan, if any,
will terminate as of the Termination Date and will not be extended by any notice
period (e.g., Employee’s period of services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
the laws of the jurisdiction in which Employee resides or the terms of
Employee’s employment agreement, if any). Following the Termination Date,
Employee may exercise the Option only as set forth in the Notice and this
Section, provided that the period (if any) during which Employee may exercise
the Option after the Termination Date, if





--------------------------------------------------------------------------------



any, will commence on the date Employee ceases to provide Services and will not
be extended by any notice period mandated under the laws of the jurisdiction
where Employee resides or terms of Employee’s employment agreement, if any. If
Employee does not exercise this Option within the termination period set forth
in the Notice or the termination periods set forth above, the Option shall
terminate in its entirety. In no event, may any Option be exercised after the
Expiration Date of the Option as set forth in the Notice.
4.    Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Employee’s death,
Disability, termination for Cause or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Agreement. This Option may not be exercised for a
fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be delivered via electronic
trading platform or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any Tax-Related Items (as defined in Section 8 below). This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price and
payment of any Tax-Related Items. No Shares will be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Employee on the date the Option is exercised with respect to such
Exercised Shares.
(c)    Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in compliance with this Agreement,
that person must prove to the Company’s satisfaction that he or she is entitled
to exercise this Option. That person must also complete the proper Exercise
Notice form (as described above) and pay the Exercise Price (as described below)
and any applicable tax withholding due upon exercise of the Option (as described
below).
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Employee:
(a)    Employee’s personal check (or readily available funds), wire transfer, or
a cashier’s check;
(b)    subject to applicable laws and the approval of the Committee,
certificates for shares of Company stock that Employee owns, along with any
forms needed to effect a transfer of those shares to the Company; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, Employee may attest to the ownership of those shares on a form provided
by the Company and have the same number of shares subtracted from the Option
shares issued to Employee. However, Employee may not surrender, or attest to the
ownership of, shares of Company stock in payment of the exercise price of
Employee’s Option if Employee’s action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any Tax-Related Items (as defined in Section 8
below). The balance of the sale proceeds, if any, will be delivered to Employee.
The directions must be given by signing a special notice of exercise form
provided by the Company; or
(d)    other method authorized by the Company.
6.    Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Employee only by Employee or unless otherwise permitted
by the Committee on a case-by-case basis. The terms of the Plan and this
Agreement will be binding upon the executors, administrators, heirs, successors
and assigns of Employee.





--------------------------------------------------------------------------------



7.    Term of Option. This Option will in any event expire on the expiration
date set forth in the Notice, which date is 10 years after the Date of Grant.
8.    Tax Consequences of Exercising the Option. Employee acknowledges that,
regardless of any action taken by the Company or its Parent or Subsidiary
employing or retaining Employee (the “Employer”), the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to Employee’s participation in the
Plan and legally applicable to Employee (“Tax-Related Items”) is and remains
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any. Employee further acknowledges that the Company
or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, but not limited to, the grant, vesting or exercise of this Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate Employee’s liability for Tax-Related Items or achieve any particular
tax result. Further, if Employee is subject to Tax-Related Items in more than
one jurisdiction, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. EMPLOYEE SHOULD CONSULT A TAX
ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH EMPLOYEE
RESIDES OR IS SUBJECT TO TAXATION BEFORE EXERCISING THE OPTION OR DISPOSING OF
THE SHARES.
Prior to the relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Employee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)    withholding from Employee’s wages or other cash compensation paid to
Employee by the Company and/or the Employer; or
(b)    withholding from proceeds of the sale of Shares acquired at exercise of
this Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on Employee’s behalf pursuant to this authorization) without
further consent; or
(c)    withholding in Shares to be issued upon exercise of the Option; or
(d)    Employee’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or
(e)    any other arrangement approved by the Committee;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Employee is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(e) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in Employee’s jurisdiction(s), in which case
Employee may receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent in Common Stock. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Employee is deemed to have been issued the full number of Shares issued upon
exercise of the Options; notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items withholding.
Finally, Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer, as applicable, may be
required to withhold or account for as a result of Employee’s participation in
the Plan that cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if Employee fails to comply with his or her obligations in connection with the
Tax-Related Items.





--------------------------------------------------------------------------------



9.    Nature of Grant. By accepting the Option, Employee acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future Option or other grants, if any, will
be at the sole discretion of the Company;
(d)    the Option grant and Employee’s participation in the Plan will not create
a right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Parent or Subsidiary;
(e)    Employee is voluntarily participating in the Plan;
(f)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(g)    the Option and any Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;
(h)    unless otherwise agreed with the Company in writing, the Option and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service Employee
provides as a director of the Company, it Parent or Subsidiary;
(i)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(j)    if the underlying Shares do not increase in value, the Option will have
no value;
(k)    if Employee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(l)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Employee ceasing to provide employment
or other services to the Company, the Employer or any Parent or other Subsidiary
(for any reason whatsoever, whether or not later found to be invalid or in
breach of laws in the jurisdiction where Employee is providing services or the
terms of Employee’s employment agreement, if any);
(m)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(n)    neither the Company, the Employer nor any Parent or other Subsidiary will
be liable for any foreign exchange rate fluctuation between Employee’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Employee pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares. Employee understands and agrees that he or she should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.





--------------------------------------------------------------------------------



11.    Data Privacy.
(a)    Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Employee is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other) data protection law perspective, for
the purposes described herein.
(b)    Declaration of Consent. Employee understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Subsidiary as
described in this Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Employee’s Personal
Data in connection with the Plan and this Agreement, Employee understands that
the Company is the controller of his or her Personal Data.
(c)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Employee for the purposes of allocating Shares and
implementing, administering and managing the Plan. Employee understands that
this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock or equivalent benefits awarded, cancelled,
exercised, vested, unvested or outstanding in Employee’s favor. The legal basis
for the processing of Employee's Personal Data, where required, will be his or
her consent.
(d)    Stock Plan Administration Service Providers. Employee understands that
the Company may transfer his or her Personal Data, or parts thereof, to an
independent service provider based in the United States to assist the Company
with the implementation, administration and management of the Plan. Employee
understands and acknowledges that the Company’s service provider will open an
account for him or her to receive and trade shares of Common Stock acquired
under the Plan and that he or she will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of
Employee’s ability to participate in the Plan.
(e)    International Data Transfers. Employee understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan are based in the United States.
Employee understands and acknowledges that his or her country may have enacted
data privacy laws that are different from the laws of the United States. For
example, the European Commission has issued only a limited adequacy finding with
respect to the United States that applies solely if and to the extent that
companies self-certify and remain self-certified under the EU/U.S. Privacy
Shield program. The Company does not currently participate in the EU/U.S.
Privacy Shield Program. The Company’s legal basis for the transfer of Employee’s
Personal Data is his or her consent.
(f)    Data Retention. Employee understands that the Company will use his or her
Personal Data only as long as is necessary to implement, administer and manage
his or her participation in the Plan, or to comply with legal or regulatory
obligations, including under tax and securities laws. In the latter case,
Employee understands and acknowledges that the Company’s legal basis for the
processing of his or her Personal Data would be compliance with the relevant
laws or regulations. When the Company no longer needs Employee’s Personal Data
for any of the above purposes, Employee understands the Company will remove it
from its systems.
(g)    Voluntariness and Consequences of Denial/Withdrawal of Consent. Employee
understands that his or her participation in the Plan and his or her consent is
purely voluntary. Employee may deny or later withdraw his or her consent at any
time, with future effect and for any or no reason. If Employee denies or later
withdraws his or her consent, the Company can no longer offer Employee
participation in the Plan or offer other equity awards to Employee or administer
or maintain such awards and Employee would no longer be able to participate in
the Plan. Employee further understands that denial or withdrawal of his or her
consent would not affect his or her status or salary as an employee or his or
her career and that Employee would merely forfeit the opportunities associated
with the Plan.





--------------------------------------------------------------------------------



(h)    Data Subject Rights. Employee understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Employee is based and subject to the conditions set
out in the applicable law, Employee may have, without limitation, the rights to
(i) inquire whether and what kind of Personal Data the Company holds about him
or her and how it is processed, and to access or request copies of such Personal
Data, (ii) request the correction or supplementation of Personal Data about him
or her that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, (iii) obtain the erasure of Personal Data no longer
necessary for the purposes underlying the processing, processed based on
withdrawn consent, processed for legitimate interests that, in the context of
his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Employee feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Employee’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Employee understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any
of, Employee’s rights, Employee understands that he or she should contact his or
her local human resources representative.
(i)    Alternate Basis and Additional Consents. Finally, Employee understands
that the Company may rely on a different basis for the collection, processing or
transfer of Personal Data in the future and/or request that Employee provide
another data privacy consent. If applicable, Employee agrees that upon request
of the Company or the Employer, Employee will provide an executed
acknowledgement or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
him or her for the purpose of administering his or her participation in the Plan
in compliance with the data privacy laws in his or her country, either now or in
the future. Employee understands and agrees that he or she will not be able to
participate in the Plan if Employee fails to provide any such consent or
agreement requested by the Company and/or the Employer.
12.    Language. Employee acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English so as to allow Employee to understand the terms and conditions of this
Agreement. Furthermore, if Employee has received this Option Agreement, or any
other document related to the Option and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
13.    Appendix. Notwithstanding any provisions in this Agreement, the Option
grant will be subject to any special terms and conditions set forth in any
appendix to this Agreement for Employee’s country. Moreover, if Employee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.
14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Employee’s participation in the Plan, on the Option
and on any Shares purchased upon exercise of the Option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
15.    Acknowledgement. The Company and Employee agree that the Option is
granted under and governed by the Notice, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Employee: (a) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (b) represents that
Employee has carefully read and is familiar with their provisions, and
(c) hereby accepts the Option subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice.
16.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.





--------------------------------------------------------------------------------



17.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Employee with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer. Employee understands
that the Company is under no obligation to register or qualify the Common Stock
with any state, federal or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Employee agrees that the Company shall have unilateral
authority to amend the Plan and this Agreement without Employee’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of Shares. Finally, the Shares issued pursuant to this Agreement shall be
endorsed with appropriate legends, if any, determined by the Company.
18.    Severability. If one or more provisions of this Agreement are held to be
unenforceable, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision will be excluded from
this Agreement, (b) the balance of this Agreement will be interpreted as if such
provision were so excluded and (c) the balance of this Agreement will be
enforceable in accordance with its terms.
19.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Francisco. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.    No Rights as Employee. Nothing in this Agreement will affect in any
manner whatsoever the right or power of the Company, or a Parent or Subsidiary,
to terminate Employee’s service, for any reason, with or without Cause.
21.    Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Employee’s signature and the signature of the Company’s representative on the
Notice, Employee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Employee has reviewed the Plan, the Notice and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing the
Notice, and fully understands all provisions of the Plan, the Notice and this
Agreement. Employee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and the Agreement. Employee further agrees to notify the
Company upon any change in the residence address indicated on the Notice. By
acceptance of this Option, Employee agrees to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company and consents to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the U.S. Securities and Exchange Commission, U.S. financial reports
of the Company, and all other documents that the Company is required to deliver
to its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option and
current or future participation in the Plan. Electronic delivery may include the
delivery of a link to the Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at the Company’s discretion. Employee
acknowledges that Employee may receive from the Company a paper copy of any
documents delivered electronically at no cost if Employee contacts the Company
by telephone, through a postal service or electronic mail to Stock
Administration. Employee further acknowledges that Employee will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, Employee understands that Employee must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, Employee
understands that Employee’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Employee has provided an electronic mail address), at any time by notifying the
Company of such revised or revoked consent by telephone, postal service or
electronic mail through Stock Administration. Finally, Employee understands that
Employee is not required to consent to electronic delivery if local laws
prohibit such consent.





--------------------------------------------------------------------------------



22.    Insider Trading Restrictions/Market Abuse Laws. By Participating in the
Plan, Employee agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to Employee). Depending on Employee’s country
or the designated broker's country or country where the Common Stock is listed,
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect Employee’s ability to accept, acquire, sell, attempt to
sell or otherwise dispose of Shares, rights to Shares (e.g., the Option) or
rights linked to the value of Shares during such times as Employee is considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdiction). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Employee placed
before possessing inside information. Furthermore, Employee could be prohibited
from (i) disclosing the inside information to any third party, which may include
Employee’s fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Employee is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.
23.    Foreign Asset/Account Reporting; Exchange Controls. Employee’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls that may affect Employee’s ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside Employee’s country. Employee may be required
to report such accounts, assets, or transactions to the tax or other authorities
in Employee’s country. Employee may also be required to repatriate sale proceeds
or other funds received as a result of Employee’s participation in the Plan to
Employee’s country through a designated broker or bank and/or within a certain
time after receipt. Employee acknowledges that it is Employee’s responsibility
to be compliant with such regulations and Employee understands and agrees that
Employee should consult his or her personal legal and tax advisors for any
details.
24.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the Option shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or required by law during the term of Employee’s employment or other Service
that is applicable to Employee. In addition to any other remedies available
under such policy, applicable law may require the cancellation of Employee’s
Option (whether vested or unvested) and the recoupment of any gains realized
with respect to Employee’s Option.
BY ACCEPTING THIS OPTION, EMPLOYEE AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THIS PLAN.







--------------------------------------------------------------------------------




APPENDIX
AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
GLOBAL OPTION AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Employee under the Plan if Employee resides and/or works in one of
the countries below. This Appendix forms part of the Agreement. Any capitalized
term used in this Appendix without definition will have the meaning ascribed to
it in the Notice, the Agreement or the Plan, as applicable.
If Employee is a citizen or resident of a country, or is considered resident of
a country, other than the one in which Employee is currently working, or
Employee transfers employment and/or residency between countries after the Date
of Grant, the Company will, in its sole discretion, determine to what extent the
additional terms and conditions included herein will apply to Employee under
these circumstances.
Notifications
This Appendix also includes information relating to securities, exchange
control, foreign asset/account reporting and other issues of which Employee
should be aware with respect to Employee’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting and other laws in effect in the respective countries as of January
2019, if applicable. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Employee not rely on the
information herein as the only source of information relating to the
consequences of Employee’s participation in the Plan because the information may
be out of date at the time that Employee exercises the Option or sells Shares
acquired under the Plan.
In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in Employee’s
country may apply to Employee’s situation.
Finally, if Employee is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Employee is currently
working, or Employee transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Employee in the same
manner.









--------------------------------------------------------------------------------




FRANCE
Terms and Conditions
Language Consent. By signing this Agreement or otherwise accepting this
Agreement, Employee confirms having read and understood the documents relating
to this Option (e.g., the Plan and the Agreement) which were provided in the
English language. Employee knowingly accepts the terms of these documents.
Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Employee confirme ainsi avoir lu et compris les documents
relatifs à l’Option, (c’est-à-dire, Le Plan et cet Accord) qui ont été fournis
en langue anglaise. Le Employee accepte les termes de ces documents en
connaissance de cause.
Notifications
Tax Information. Options granted under the Plan are not intended to be
French-qualified options and have not been granted under the specific regime
found in Section L.225-177 to L.225-186-1 of the French Commercial Code, as
amended.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Employee should consult his or
her personal advisor to ensure compliance with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the acquisition or sale of securities (e.g., transfer of
proceeds from the sale of Shares into Germany) must be reported monthly to the
German Federal Bank (Bundesbank). The online filing portal may be accessed at
the website of the bundesbank (www.bundesbank.de) using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”). Employee should consult
his or her personal tax advisors for details regarding this requirement.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Common Stock when they
file their tax returns for the relevant year if the value of the shares for all
Common Stock acquired exceeds €150,000 or in the unlikely event that the
resident holds Common Stock exceeding 10% of the Company’s total Common Stock.
UNITED KINGDOM
Terms and Conditions
Tax Consequences. The following provisions supplement Section 8 of the
Agreement:
Without limitation to Section 8 of the Agreement, Employee agrees that he or she
is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items as and when requested by the Company or the Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Employee also agrees to indemnify and keep indemnified the
Company and the Employer against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority) on Employee’s behalf.
Notwithstanding the foregoing, if Employee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Employee is a director or executive officer and income tax due is not collected
from or paid by Employee within ninety (90) days of the U.K. tax year in which
an event giving rise to the indemnification described above occurs, the amount
of any uncollected income tax may constitute a benefit to Employee on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. Employee will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company and/or the Employer (as applicable) for the
value of the employee NICs due on this additional benefit. Employee acknowledges
that the Company or the Employer may recover such additional NICs at any time
thereafter by any of the means referred to in Section 8 of the Agreement.





--------------------------------------------------------------------------------



Joint Election for Transfer of Liability for Employer NICs. As a condition of
Employee’s participation in the Plan and the exercise of this Option or receipt
of any benefit in connection with this Option, Employee agrees to accept any
liability for secondary Class 1 NICs that may be payable by the Company or the
Employer (or any successor to the Company or the Employer) in connection with
this Option and any event giving rise to Tax-Related Items (the “Employer’s
Liability”). Without prejudice to the foregoing, Employee agrees to enter into
the following joint election with the Company, the form of such joint election
being formally approved by HMRC (the “Joint Election”), and any other required
consent or elections. Employee further agrees to enter into such other Joint
Elections as may be required between Employee and any successor to the Company
and/or the Employer for the purpose of continuing the effectiveness of the Joint
Election. Employee further agrees that the Company and/or the Employer may
collect the Employer’s Liability from Employee by any of the means set forth in
Section 8 of this Agreement.
If Employee does not enter into the Joint Election prior to the exercise of this
Option or any other event giving rise to Tax-Related Items, Employee will not be
entitled to exercise this Option and receive Shares (or receive any benefit in
connection with this Option) unless and until he or she enters into the Joint
Election, and no Shares or other benefit will be issued to him or her under the
Plan, without any liability to the Company, the Employer or any other service
recipient.





--------------------------------------------------------------------------------



IMPORTANT NOTE: By accepting the Options (whether by signing the Notice or by
clicking on the “ACCEPT” box where indicated in the Company's designated
electronic acceptance procedure) or by separately signing the Joint Election
(whether in hard copy or electronically), Employee is agreeing to be bound by
the terms of the Joint Election. Employee should read the terms of the Joint
Election carefully before accepting the Agreement and the Joint Election. If
requested by the Company, Employee agrees to execute the Joint Election in hard
copy even if Employee has accepted the Agreement through the Company's
electronic acceptance procedure.
By entering into the Joint Election:
•
Employee agrees that any Employer’s Liability that may arise in connection with
participation in the Plan will be transferred to Employee; and

•
Employee authorizes his or her employer to recover an amount sufficient to cover
this liability by such methods including but not limited to, deductions from
Employee's salary or other payments due or the sale of sufficient shares
acquired pursuant to the Options or any other method set out in the Agreement.








--------------------------------------------------------------------------------




AUDENTES THERAPEUTICS, INC.
2018 EQUITY INDUCEMENT PLAN
(U.K. Employees)
Election to Transfer the Employer’s National Insurance Liability to the Employee
1.PARTIES
This Election to Transfer the Employer’s National Insurance Liability to the
Employee (this “Election”) is between:
(A)
The individual who has gained access to this Election (the “Employee”), who is
employed by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and restricted stock
units (“Awards”) pursuant to the terms and conditions of the Audentes
Therapeutics, Inc. 2018 Equity Inducement Plan, as may be amended from time to
time (the “Plan”), and

(B)
Audentes Therapeutics, Inc. of 600 California Street, 17th Floor, San Francisco,
CA 94108, U.S.A. (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



2.    PURPOSE OF ELECTION


2.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.

 
2.2    In this Election, the following words and phrases have the following
meanings:


“Taxable Event” means any event giving rise to Relevant Employment Income.


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“Relevant Employment Income” from Awards on which the Employer’s National
Insurance contributions becomes due is defined as:
(c)
an amount that counts as employment income of the earner under Section 426 of
ITEPA (restricted securities: charge on certain post-acquisition events);

(j)
an amount that counts as employment income of the earner under Section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or

(k)
any gain that is treated as remuneration derived from the earner’s employment by
virtue of Section 4(4)(a) of SSCBA, including without limitation:

(A)
the acquisition of securities pursuant to the Awards (within the meaning of
Section 477(3)(a) of ITEPA);

(A)
the assignment (if applicable) or release of the Awards in return for
consideration (within the meaning of Section 477(3)(b) of ITEPA);

(B)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within the meaning of Section 477(3)(c) of ITEPA).

“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Awards pursuant to Section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of Section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.








--------------------------------------------------------------------------------



2.5
This Election does not apply to the extent that it relates to Relevant
Employment Income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.6
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and the Agreement pursuant to which the Awards were granted. This Election
will have effect in respect of the Awards and any awards which replace or
replaced the Awards following their grant in circumstances where Section 483 of
ITEPA applies.



3.    ELECTION


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that by
accepting the Awards, (whether by signing the Notice in hard copy or by clicking
on the “ACCEPT” box where indicated in the Company's electronic acceptance
procedure) or by signing this Election (whether in hard copy or electronically),
he or she will become personally liable for the Employer’s Liability covered by
this Election. This Election is made in accordance with paragraph 3B(1) of
Schedule 1 of the SSCBA.


4.    PAYMENT OF THE EMPLOYER’S LIABILITY


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or

(iv)
by any other means specified in the Agreement pursuant to which the Awards were
granted.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Awards to the Employee until
full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within fourteen
(14) days after the end of the U.K. tax month during which the Taxable Event
occurs (or within seventeen (17) days after the end of the U.K. tax month during
which the Taxable Event occurs, if payments are made electronically).



5.    DURATION OF ELECTION


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.






--------------------------------------------------------------------------------



Acceptance by the Employee
The Employee acknowledges that by accepting the Awards (whether by clicking on
the “ACCEPT” box where indicated in the Company’s electronic acceptance
procedure or by signing the Notice in hard copy) or by signing this Election
(whether in hard copy or electronically), the Employee agrees to be bound by the
terms of this Election.
Signed
_________________________________________________
The Employee
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company
_________________________________________________
[Insert Name]
[Insert Title]





--------------------------------------------------------------------------------



SCHEDULE OF EMPLOYER COMPANIES
The following are the employing companies to which this Joint Election may
apply:


Audentes Therapeutics UK Ltd.


Registered Office:
One Silk Street
London
United Kingdom
EC2Y 8HQ
Company Registration Number:
9442308
Corporation Tax Reference:
1190525848
PAYE Reference:
475/KB84591












